Case 3:18-cv-05275-RBL Document 144-9 Filed 06/26/20 Page 1 of 4




                    Exhibit 5
          Case 3:18-cv-05275-RBL Document 144-9 Filed 06/26/20 Page 2 of 4




 1                                                        The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 8

 9   ADRIENNE BENSON and MARY                      No. 2:18-cv-00525-RBL
     SIMONSON, individually and on behalf of all
10   others similarly situated,
11                       Plaintiffs,
12
     v.
13

14    DOUBLE DOWN INTERACTIVE, LLC, a
      Washington limited liability company, and
15    INTERNATIONAL GAME TECHNOLOGY,
      a Nevada corporation,
16
                           Defendants.
17

18

19

20

21

22

23

24

25

26

27

                                                           T OUSLEY BRAIN STEPHENS PLLC
     DECLARATION OF JAN SAARI                                  1700 Seventh Avenue, Suite 2200
                                                                Seattle, Washington 98101-4416
                                                            Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05275-RBL Document 144-9 Filed 06/26/20 Page 3 of 4




 1                                  DECLARATION OF JAN SAARI

 2   I, Jan Saari, pursuant to 28 U.S.C. § 1746, declare as follows:

 3          1.       I first started playing DoubleDown Casino around 2017 when I saw an ad on

 4   Facebook. Most Facebook ads I can ignore, but the DoubleDown Casino ad came up and said it

 5   was “free play” at their casino just by signing up. The graphics were colorful, they had a big

 6   selection of slot machines to choose from, and they offered a large amount of free chips to start

 7   playing with.

 8          2.       At the beginning, I would stop playing once my free chips ran out. But then I

 9   started purchasing, and everything changed. I would play every day, 7 days a week, for

10   approximately 2-3 hours in the afternoon.

11          3.       Overall, I believe I have spent close to $25,000 on DoubleDown Casino. I would

12   buy the chips with a credit card which I couldn’t pay in-full, so there’s interest on top of that too.

13          4.       DoubleDown Casino quickly went from my “best friend” to my worst nightmare.

14   My partner was suffering serious health problems so I would turn to DoubleDown Casino to

15   forget about all the problems he was having. I had a 2-3 hour window where I could tune out and

16   have my time to play and feel the adrenaline rush of winning. As the free chips began running

17   out (because I kept losing), I put a credit card on file to buy some more so I could keep playing.

18   You could buy different packages that they would offer from $9.99 to $249.00. The more you

19   spent, the more chips you would receive. After buying the smaller packages, I found that I would

20   lose them in a short time, while if I bought a more expensive package, I would receive more

21   jackpots and get to play longer.

22          5.       This type of online casino has a lot of pitfalls. When you go to their site each day,

23   they let you know that certain games have a better chance of hitting the jackpots. They also say

24   that the higher the bet you place, the better your chance of hitting a big jackpot. This tells me that

25   they can manipulate the games to pay more or less, and they have the power to do that. If they

26   see you as a repeat buying customer, they may make your games pay less so you buy more chips

27   to keep playing. At least, that is how it seems to me. You also are given ranks so that when you

                                                                       T OUSLEY BRAIN STEPHENS PLLC
      DECLARATION OF JAN SAARI                                             1700 Seventh Avenue, Suite 2200
                                                                            Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
             Case 3:18-cv-05275-RBL Document 144-9 Filed 06/26/20 Page 4 of 4




 1   reach a new level (by purchasing more chips) you are given more free chips. They also give you

 2   an ambassador or V.I.P. rep to contact if you have any concerns with purchasing chips or other

 3   matters. It makes you feel like you have a friend on the other end.

 4          6.       I was a well-respected, active member of my community who owned my own

 5   business for 36 years. But when I retired, and my fellow started having health problems,

 6   DoubleDown Casino made me fall into the trap of escape and adrenaline rush to cope with all

 7   my other responsibilities. When I won, it was just great. When I lost, and started buying more

 8   and more chips, I felt lower than pond scum. I was sick to my stomach, felt like a total loser,

 9   wondered about suicide (although I would never leave my partner), could not sleep, had anxiety

10   attacks with a rushing heart, and couldn’t eat. I just couldn’t understand how I could let it get so

11   out of control. It was as if it had a power over me that I couldn’t break. I couldn’t stop.

12

13          I declare under penalty of perjury that the above and foregoing is true and correct.

14

15

16   Executed on this ____ day of March at ___________, _______________.

17

18

19
                                                    JAN SAARI
20

21

22

23

24

25

26

27

                                                                       T OUSLEY BRAIN STEPHENS PLLC
      DECLARATION OF JAN SAARI                                             1700 Seventh Avenue, Suite 2200
                                                                            Seattle, Washington 98101-4416
                                                                        Tel: 206.682.5600 • Fax: 206.682.2992
